Exhibit 10.1

 

[ex10-1_001.jpg]

 
January 22, 2020

 

Mr. Richard S. Groberg

                               

                                    

 

Dear Richard ,

 

This letter confirms the terms of our separation agreement (this “Agreement”)
with you concerning your resignation from MJ Holdings, Inc. and any directly or
indirectly held subsidiary, affiliated entity, or successor to any of the
foregoing (collectively, the “Company”). Such resignation of employment shall
take effect on January 22, 2020 (the “Resignation Date”). You shall have no
further duties or obligations to the Company other than those agreed upon in
this Agreement after January 15, 2020. The period between January 15, 2020 and
January 22, 2020 shall be referred herein as “Voluntary Unpaid Leave”.

 

1.Deferred Compensation. Pursuant to the terms of that certain employment
agreement between you and the Company effective July 15, 2020 (the “Employment
Agreement”), you accrued the sum of $5,000 per month in deferred compensation
from July 15, 2019 through January 15, 2020 (“Deferred Compensation”). You
hereby agree that the total amount of Deferred Compensation due to you pursuant
to the Employment Agreement is $30,000. The Deferred Compensation shall be paid
as follows:

 

a)The sum of $15,000 minus any sums previously paid to you between October 1,
2019 and January 15, 2020 shall be paid to you no later than January 24, 2020 in
the form of a check or direct deposit pursuant to the Company’s payroll terms
and conditions; and    

b)The sum of $7,500 shall be paid to you no later than February 7, 2020 in the
form of a check or direct deposit pursuant to the Company’s payroll terms and
conditions; and    

c)The sum of $7,500 shall be paid to you no later than February 21, 2020 in the
form of a check or direct deposit pursuant to the Company’s payroll terms and
conditions.

 

2.Voluntary Deferred Compensation. Commencing on October 1, 2019 through January
15, 2020 you voluntarily deferred the sum of $10,000 per month of your monthly
salary for a total sum due you in the amount of $35,000. The Deferred
Compensation shall be paid as follows:

 

a)The sum of $7,500 shall be paid to you no later than March 6, 2020 in the form
of a check or direct deposit pursuant to the Company’s payroll terms and
conditions; and

 



 

 

 

Richard S. Groberg

January 22, 2020

 

b)The sum of $7,500 shall be paid to you no later than March 20, 2020 in the
form of a check or direct deposit pursuant to the Company’s payroll terms and
conditions; and    

c)The sum of $7,500 shall be paid to you no later than April 3, 2020 in the form
of a check or direct deposit pursuant to the Company’s payroll terms and
conditions; and    

d)The sum of $7,500 shall be paid to you no later than April 17, 2020 in the
form of a check or direct deposit pursuant to the Company’s payroll terms and
conditions; and    

e)The sum of $5,000 shall be paid to you no later than May 1, 2020 in the form
of a check or direct deposit pursuant to the Company’s payroll terms and
conditions.

 

3.Stock Compensation. The Company shall deliver to you, no later then January
24, 2020, restricted stock certificates evidencing your ownership of 200,000
shares of MJ Holdings, Inc. common stock (the “Shares”). The Shares shall be
restricted for a period of one year from the date of issue pursuant to Rule 144
of the Securities Act of 1933 unless otherwise registered for resale by the
Company. For the purpose of this paragraph 3, should the Company engage in the
registration of any securities of the Company by the filing of a Form 10-12G,
S-1, S-3 or any other registration of the Shares prior to July 15, 2019 then you
shall have piggyback registration rights of your Shares in said registration.

 

4.Severance. Subject to the terms and conditions of this Agreement, the Company
agrees to pay to you a severance payment equal to your current monthly salary
for one (1) month. Your first payment in the amount of $7,500 will be on the
earlier of (a) May 15, 2020 or (b) the first regular Company pay day following
the date on which you have received all Deferred Compensation and all Voluntary
Deferred Compensation. Subsequent payments will be made on regular Company pay
days for the applicable period. The severance payment is contingent upon your
acceptance of this Agreement, acknowledged by signing this Agreement and
returning it to the Company in accordance with the terms outlined in Paragraph
19, entitled “Review and Rescission.” You shall become entitled to the severance
payment following the lapse of the Recessionary Period (as defined below)
without the delivery of a notice of rescission as outlined in Paragraph 19
below.

 

5.Benefits. (a) Your health insurance benefits will remain in effect through May
31, 2020, contingent upon your signed acceptance of this Agreement. Upon
termination of these benefits, you may elect to continue on the Company’s then
in effect health insurance plan for up to an additional sixty (60) days by
remitting the applicable premium to the Company on or before the 15th day of the
month in which the continuation election was made; and (b) the Company has
calculated that your accrued and unused vacation time is equal to 76 hours
($6,577.04) which shall be paid to you as part of your regular paycheck pursuant
to the terms of Paragraph 7 hereinbelow on or before January 24, 2020.

 

6.Other Compensation and Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits from the Company after the Resignation Date.

 

1300 S Jones Blvd., Las Vegas, NV 89146 (702) 879-4440

 



2

 

 

Richard S. Groberg

January 22, 2020

 

7.Withholding Taxes: Liabilities. The Company will deduct and withhold from any
payments to you all sums that it may be required to withhold pursuant to
applicable tax withholding laws or regulations.

 

8.Release by You. In consideration of the payments described above, and the
other good and valuable consideration being offered hereunder, receipt of which
you hereby acknowledge, you, on behalf of yourself, your heirs, executors,
administrators and assigns, and each of them, hereby fully and unconditionally
release the Company (including each of its subsidiaries and affiliates, and each
entity managed or advised by any of them, past, present, and future, as well as
its and their managers, directors, officers, agents, attorneys, employees,
members/stockholders, representatives, benefit plan fiduciaries, assigns, and
successors, past and present and each of them collectively, in their individual
and representative capacities, the “Released Parties”), from and with respect to
any and all charges, complaints, claims, rights, contracts, agreements and
actions, including for attorneys’ fees and costs, which you ever had, now have
or may have against the Released Parties, including, but not limited to, claims
which could arise under the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act of 1990, as
amended, the Age Discrimination in Employment Act of 1967 (“ADEA’’) as amended
by the Older Workers Benefit Protection Act, the Workers Adjustment and
Retraining Notification Act, and any and all other federal, state and local laws
or obligations regulating the employment relationship between the parties, or by
reason of any matter, cause or thing whatsoever, whether known or unknown, (the
“Claims”), except for claims for enforcement of your rights under this letter
Agreement.

 

9.Release by Company. In consideration of fulfillment of all of your obligations
hereunder the Company shall release and forever discharge you, your heirs and
assigns, from any and all agreements, contracts, claims, rights, causes of
action, including any attorneys fees or costs incurred by the Company in the
preparation and enforcement of this agreement.

 

10.Agreement is Bar to Claims; No Actions or Proceedings Commenced. You
acknowledge and agree that it is the parties’ intention that this Agreement
shall be effective as a bar to all financial or other recovery against the
Released Parties; in furtherance of this intention you represent and warrant
that you have not filed any claim, charge or complaint, and have not commenced
any action or proceeding, against any Released Parties in any court or federal,
state or local administrative agency, including, without limitation, the Equal
Employment Opportunity Commission, or the Department of Human Rights of any
state. To the maximum extent permitted by law, you covenant not to sue or to
institute or cause to be instituted any action in any federal, state or local
agency or court against the Released Parties regarding the matters covered by
the release contained in Paragraph 8 hereinabove (except to enforce the terms of
this Agreement). While you may file a charge with state or federal agencies, you
agree not to seek or accept any money damages or any other relief upon the
filing of any such administrative charges or complaints (or judicial proceedings
arising from such charges). You further waive any right to recovery in a
proceeding instituted on your behalf by an administrative agency or other entity
regarding your employment with or separation from the Company. If you breach the
terms of the release and covenant not to sue, the Company shall be entitled to
recover, in addition to any other relief available to the Company, its costs,
including reasonable attorneys’ fees caused by such breach, as well as any
severance pay, and benefits paid out under Paragraphs 3, 4 and 5 of this
Agreement. You acknowledge and agree that you have no right to reinstatement or
rehiring as an employee of the Company. You further represent and affirm that
you have been paid and/or received all leave (paid or unpaid), vacation pay,
compensation, wages, bonuses, commissions, and/or benefits to which you may be
entitled and that no other leave (paid or unpaid), vacation, pay, compensation,
wages, bonuses, commissions and/or benefits are due to you, except as provided
for in this Agreement. You also acknowledge that you have reported to the
Company any and all work-related injuries, if any, incurred during your
employment.



 

1300 S Jones Blvd., Las Vegas, NV 89146 (702) 879-4440

 



3

 

 

Richard S. Groberg

January 22, 2020

 

11.Company Property: Further Assurances. You shall immediately return all
property of the Company currently in your possession, including without
limitation: all Company documents; all lists and contact information relating
to, and any and all other documents identifying, any clients and prospective
clients; all files and other material pertaining to clients, transactions, and
other dealings or relationships between the Company and any other firm,
organization, company or entity; all term sheets, contracts, agreements and
transaction documents of any type whatsoever, including drafts thereof, and all
notes or similar records pertaining to any transaction, proposed or possible
transaction and any client or other relationship; and, without limiting the
foregoing, any and all documents obtained from the Company or generated in the
course of your work on behalf of the Company. Company property shall also
include, office keys, pass card, building I.D. card, passwords and any other
Company property in your possession. You hereby further agree to execute all
documents and take such other actions as the Company may reasonably request in
order to accomplish the purposes of this Agreement.

 

12.Confidentiality and Non-Disparagement: Non-Solicitation: Cooperation. You
agree that (except pursuant to judicial legal process or any legal action to
enforce this Agreement), you shall keep confidential the terms of this
Agreement, and all performance hereunder and shall not disclose this information
henceforth to anyone other than your family, attorneys and tax advisors, whom
you shall inform of the confidentiality obligations and who shall agree to be
bound by this confidentiality obligation. Further, you shall not at any time
hereafter disparage or portray in a negative light the Company or any of the
Released Parties and shall not disclose to any one any information regarding the
Released Parties which is non-public, confidential, or proprietary. The Company
shall not at any time hereafter disparage or portray you in a negative light.
The Company does not waive any right it has to protection of trade secrets or
against unfair competition or disclosure of confidential information by you. You
agree that for a period of one year from the Termination Date you will not,
either directly or indirectly in any capacity (whether as owner, partner,
shareholder, broker, dealer, agent, employee, consultant or otherwise): (a)
solicit employees of the Company for employment, including without limitation,
(i) identifying to a successor employer or its agents, a person or persons who
have special knowledge concerning the Company, including Company businesses,
clients, strategies, techniques, analytical tools, inventions, processes,
methods, or confidential affairs, or (ii) commenting to a successor employer or
its agents or such other entity about the quantity or quality of work, special
knowledge, or personal characteristics of any person who is still employed at
the Company. You agree to cooperate with the Released Parties in the truthful
and honest prosecution and/or defense of any claim in which the Released Parties
may have an interest (subject to reasonable limitations concerning time and
place), which may include without limitation (subject to the payment of
reasonable out-of-pocket expenses incurred by you and, in the case of
extraordinary expenses, only at the Company’s prior and specific request) making
yourself available to participate in any proceeding involving any of the
Released Parties, allowing yourself to be interviewed by representatives of the
Released Parties, participating as requested in interviews and/or preparation by
any of the Released Parties of other witnesses, appearing for depositions and
testimony without requiring a subpoena, and producing and/or providing any
documents or names of other persons with relevant information, all without claim
of privilege against the Released Parties.

 

1300 S Jones Blvd., Las Vegas, NV 89146 (702) 879-4440

 



4

 

 

Richard S. Groberg

January 22, 2020

 

13.Choice of Law and Consent to Jurisdiction. This Agreement is entered into in
the State of Nevada and shall be interpreted in accordance with its laws,
without regard to Nevada’s choice-of-law rules that might otherwise refer to the
substantive law of some other jurisdiction. You and the Company hereby
irrevocably submit to the exclusive jurisdiction of the Clark County District
Court for the state of Nevada in any action, suit or proceeding arising in
connection with this agreement, and agree that any such action, suit or
proceeding shall be brought only in such court and waive any objection to venue
based on forum non-conveniens or otherwise.

 

14.Knowledge of Contents. You acknowledge that you have read, understand and
accept each of the terms of this Agreement, that prior to signing this Agreement
you have been advised to consult with an attorney and that you are entering into
this Agreement knowingly and voluntarily.

 

15.Entire Agreement, Breach. This Agreement contains the entire and only
Agreement between you and the Company concerning the subject matter set forth
herein. Releases pertaining to the subject matter hereof, and any other
agreements or understandings and discussions, written or oral, that may have
existed between the parties are superseded by this Agreement and are no longer
effective. This Agreement may be amended or modified only by a written amendment
signed by the parties hereto. You have acknowledged that, in signing this
Agreement, you have not relied on any representation, promise or inducement not
contained in writing in this Agreement.

 

16.Default by Company. Should the Company default on any of its obligations
under either paragraphs 1 or 2 hereinabove and said default is not cured within
ten (10) business days of written notice of default by you to Company then you
shall be entitled to payment of interest in the amount of one and one-half
(1.5%) percent per month on any unpaid sums then do you (“Default Rate”). Should
the Company fail to cure any default hereunder within thirty (30) calendar days
of written notice of default by you to Company then the Default Rate shall
increase to two (2%) percent per month on any unpaid sums then due you and the
Company shall immediately recognize your statutory lien against the Company
pursuant to NRS 108.221 to 108.246.

 

17.Unenforceability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

 

18.Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.



 

1300 S Jones Blvd., Las Vegas, NV 89146 (702) 879-4440

 



5

 

 

Richard S. Groberg

January 22, 2020

 

19.Review and Rescission. You acknowledge and agree that (a) you have had
adequate time to review this Agreement and have been encouraged to review it
with your attorney and consider whether to execute this Agreement, (b) you have
read this Agreement fully and carefully and understand its terms, and (c) that
you have signed it knowingly, freely and voluntarily without duress, coercion or
undue influence and with a full understanding of its terms. You will have up to
ten (10) days from the date of this Agreement to review this Agreement and
consider whether to execute this Agreement, and seven (7) days after your
execution and delivery of this Agreement to revoke your acceptance (the
“Recessionary Period”). If the Company does not receive written revocation from
you within such seven (7) day period, this Agreement shall become effective upon
expiration of such seven (7) day period (the “Effective Date”). If the Company
receives written revocation from you within such seven (7) day period revoking
this Agreement, the Company’s obligations under this Agreement will be void and
you agree to promptly return any amounts paid to you hereunder.

 

All payments offered to you by the Company as described in this Agreement are
subject to, and conditioned upon, your prior execution and delivery of this
Agreement to the undersigned by the close of business on January 22, 2020 and
your compliance with the obligations to which you have agreed as set forth
herein. Please review and execute this Agreement herein below and return to my
attention.

 



MJ HOLDINGS, INC.           /s/ PARIS BALAOURAS     Paris Balaouras, CEO    
Dated: January 22, 2020   Accepted and Agreed:           /s/ RICHARD S. GROBERG
    Richard S. Groberg     Dated: January 22, 2020



 

1300 S Jones Blvd., Las Vegas, NV 89146 (702) 879-4440

 

 

6



 



